

113 S1671 IS: To delay the implementation of the individual health coverage mandate under the Patient Protection and Affordable Care Act.
U.S. Senate
2013-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1671IN THE SENATE OF THE UNITED STATESNovember 7, 2013Mr. Manchin (for himself and Mr. Kirk) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo delay the implementation of the individual health coverage mandate under the Patient Protection and Affordable Care Act.1.FindingsCongress finds the following:(1)Congress must ensure that healthcare is affordable and accessible.(2)Political disagreements must be set aside so that Congress and the President can work together to improve healthcare quality, access, and affordability.(3)Affordable access to preventative care can provide enormous benefits and reduce overall costs to all Americans, young and old.(4)Individuals and families are ultimately responsible and accountable for their own well-being and long-term health, and our laws should reflect this reality.(5)Subscribing to a healthy lifestyle should be a goal for all Americans, and Congress should act in an appropriate and responsible manner to make this goal achievable.(6)There are many positive reforms included in the Patient Protection and Affordable Care Act that are improving coverage, ending discrimination, and reducing costs. Requiring insurers to cover pre-existing conditions, maternity care, and emergency services and allowing young adults to stay on their parents’ plans until age 26 are examples of positive reforms in the Act that must continue to be implemented.(7)Nevertheless, it is important to recognize when a new program is not meeting the high standards that the American people expect. So far, the Federal healthcare exchanges have failed, and we must deliver a better product.(8)While every program must go through a transition period, no individual or family should be penalized while the problems in new healthcare exchanges are being addressed.(9)Congress should work toward fixing these flaws and ensuring the new programs are strong, while giving the American people a transition period.(10)Delaying the implementation of the Patient Protection and Affordable Care Act is not an appropriate or responsible action, but Congress should not hesitate to enact commonsense reforms, such as an individual mandate transition year, to improve this important legislation.2.1-year delay of individual
			 health coverage mandate(a)In
			 generalSubsection (a) of
			 section 5000A of the Internal Revenue Code of 1986 is amended by striking
			 2013 and inserting 2014.(b)Conforming
			 amendments(1)Subparagraph (B) of
			 section 5000A(c)(2) of the Internal Revenue Code of 1986 is amended by
			 striking clause (i) and by redesignating clauses (ii) and (iii) as clauses (i) and (ii), respectively.(2)Subparagraph (B) of section 5000A(c)(3) of such Code is amended by striking $95 for 2014 and.(3)Paragraph (1) of section 5000A(e) of such Code is amended—(A)by striking 8 percent in subparagraph (A) and inserting the applicable percentage,(B)by striking Indexing in the heading of subparagraph (D) and inserting Applicable percentage, and(C)by striking In the case of plan years beginning in any calendar year after 2014, subparagraph (A) shall be applied by substituting for 8 percent and inserting In the case of plan years beginning in any calendar year, the applicable percentage is.(c)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2013.